DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Pub. 2016/0182954), herein referenced as Nguyen.
Regarding claim 1, Nguyen discloses “An additional information providing method performed by a computer apparatus comprising processing circuitry ([0027]-[0028], Figs. 3-4, 6-7), the additional information providing method comprising: recognizing, by the processing circuitry, a plurality of persons in a frame of a video during playback of the video ([0034]-[0036], i.e., using object recognition, the system 
determining, by the processing circuitry, a user likeability of the plurality of persons ([0005]-[0006], [0027], [0034]-[0036], i.e., determining whether or not an object is of interest to the user); 
recognizing, by the processing circuitry, an object associated with a specific person among the plurality of persons based on the user likeability, the object being in the frame ([0005]-[0006], [0027], i.e., determining that an “object” corresponds to a particular character in the media asset, the media guidance application may determine whether or not the user is interested in the character by comparing the character to a user profile associated with the user); and 
generating, by the processing circuitry, a screen containing additional information corresponding to the object.” ([0010], [0012]-[0013], [0044]-[0045], Fig. 5, i.e., displaying supplemental information related to the object. For instance, if a user is interested in a specific actor and that actor is performing in the movie the user is watching, the media guidance application may present to the user during a commercial break, an offer to purchase another movie featuring the actor).
Regarding claim 5, Nguyen discloses “wherein the recognizing the object comprises: specifying at least one person among the plurality of persons based on the user likeability; and recognizing the object associated with the at least one person.” ([0005], [0015], [0027]-[0028], [0034], [0047], [0062], i.e., the media guidance application may allow a user to provide user profile information, such as specifying their 
Regarding claim 7, Nguyen discloses “wherein the determining the user likeability comprises determining the user likeability based on profile information of a user of the computer apparatus.” ([0005], [0015], [0027], [0037]-[0038], [0062], i.e., user interests are stored in a user profile).
Regarding claim 8, Nguyen discloses “wherein the determining the user likeability comprises determining the user likeability based on history information of a user of the computer apparatus, the history information indicating an expressed interest in a particular person.” ([0005], [0015], [0027], [0037]-[0038], [0061]-[0062], i.e., the media guidance application may monitor the content the user accesses and/or other interactions the user may have with the media guidance application to determine various user preferences).
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 1.
Regarding claim 15, Nguyen discloses “A computer apparatus comprising: processing circuitry configured to cause the computer apparatus to, recognize a plurality of persons in a frame of a video during playback of the video ([0034]-[0036], i.e., using object recognition, the system identifies objects in a frame of video, wherein “objects” may be actors and characters in a movie); 
determine a user likeability of the plurality of persons ([0005]-[0006], [0027], [0034]-[0036], i.e., determining whether or not an object is of interest to the user); 

generate a screen containing additional information corresponding to the object.” ([0010], [0012]-[0013], [0044]-[0045], Fig. 5, i.e., displaying supplemental information related to the object. For instance, if a user is interested in a specific actor and that actor is performing in the movie the user is watching, the media guidance application may present to the user during a commercial break, an offer to purchase another movie featuring the actor).
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in claim 5.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-10, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Sekar et al. (US Pub. 2019/0289359), herein referenced as Sekar. 
Regarding claim 2, Nguyen fails to explicitly disclose “wherein the recognizing the plurality of persons comprises: setting a candidate area in the frame; and recognizing the plurality of persons in the candidate area.”
Sekar teaches the technique of setting a candidate area in the frame; and recognizing the plurality of persons in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate faces in each frame are identified). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a candidate area in the frame; and recognizing the plurality of persons in the candidate area as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of actors and other persons. 
Regarding claim 3, Nguyen fails to explicitly disclose “wherein the recognizing the plurality of persons comprises: creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears.”

Regarding claim 4, Nguyen fails to explicitly disclose “wherein the recognizing the object comprises: setting a candidate area in the frame; and recognizing the object in the candidate area.”
Sekar teaches the technique of setting a candidate area in the frame; and recognizing the object in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate objects in each frame are identified). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a candidate area in the frame; and recognizing the object in the candidate area as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of a variety of objects.
claim 6, Nguyen discloses “recognizing a plurality of objects associated with the specific person based on the user likeability...” ([0005]-[0006], [0027]).
Nguyen fails to explicitly disclose the object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears.
Sekar teaches the technique of providing an object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of identifying points during playback to retrieve relevant supplemental content for display.
Regarding claim 9, Nguyen fails to explicitly disclose “wherein the additional information is included in the screen in association with a portion of the frame containing the object.”

Regarding claim 10, Nguyen fails to explicitly disclose “wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed.”
Sekar teaches the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the 
Regarding claim 12, Nguyen discloses “recognizing a plurality of objects associated with the plurality of persons based on the user likeability...” ([0005]-[0006], [0027]).
Nguyen fails to explicitly disclose the object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons.
Sekar teaches the technique of providing an object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500).

Regarding claim 16, Nguyen fails to explicitly disclose “set a candidate area in the frame; recognize the plurality of persons in the candidate area; and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears.”
Sekar teaches the technique of setting a candidate area in the frame; recognize the plurality of persons in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate faces in each frame are identified); and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a candidate area in the frame; recognize the plurality of persons in the candidate area and create a timestamp tag including storing a timestamp corresponding to a time in which each 
Regarding claim 17, Nguyen discloses “recognize a plurality of objects associated with the specific person based on the user likeability…” ([0005]-[0006], [0027]).
Nguyen fails to explicitly disclose the object being one of the plurality of objects; set a candidate area in the frame; recognize each of the plurality of objects in the candidate area; and create a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears.
Sekar teaches the technique of providing the object being one of the plurality of objects; set a candidate area in the frame; recognize each of the plurality of objects in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate objects in each frame are identified); and create a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the object being one of the plurality of objects; set a candidate area in the frame; recognize .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Wheatley et al. (US Pub. 2020/0058043), herein referenced as Wheatley. 
Regarding claim 11, Nguyen fails to explicitly disclose “wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed.”
Wheatley teaches the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed ([0110], Fig. 7, i.e., a products featured screen may be displayed before the playback of a media asset, during the playback of the media asset, or after the playback of the media asset is complete).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Jones et al. (US Pub. 2011/0162002), herein referenced as Jones. 
Regarding claim 13, Nguyen fails to explicitly disclose “wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person.”
Jones teaches the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person ([0035], [0057]-[0060], Figs. 3, 5, i.e., a merchandising interface is displayed to purchase a product). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person as taught by Jones, to improve the supplemental information system of Nguyen for the predictable result of providing an interactive viewing experience and allowing a user to enter into transactions to purchase products ([0008]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Jones and in further view of Sekar.
Regarding claim 20, Nguyen fails to explicitly disclose “wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person; the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed.”
Jones teaches the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person ([0035], [0057]-[0060], Figs. 3, 5, i.e., a merchandising interface is displayed to purchase a product). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person as taught by Jones, to improve the supplemental information system of Nguyen for the predictable result of providing an interactive viewing experience and allowing a user to enter into transactions to purchase products ([0008]).

Sekar teaches the technique of providing the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 10, 2021